DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Isidore Eustace on 11/07/2021.
	The application has been amended as follows:

1.	(Currently amended) A data center comprising:
a volumetric container;
at least one heat generating information technology (IT) component in a vertically-aligned rack positioned inside the volumetric container, the rack positioned to provide a separation of an interior space of the volumetric container into a cold aisle on one side of the rack and a hot aisle on another side of the rack, the rack having air passages for air cooling the at least one IT component by allowing supply air to pass from the cold aisle to the hot aisle; 
at least one air barrier that isolates the supply air within the cold aisle from return air within the hot aisle, the at least one air barrier substantially blocking passage of cooling air between the cold and the hot aisle with the exception of the air passages of the rack that air cool the at least one IT component; 

a raised floor serving as an additional air barrier between the cold and the hot aisle; and
a differential pressure relief mechanism attached to an opening within the air barrier andt least one weighted flap attached to the raised floor, comprising a first weighted flap extended atop a first grate within the raised floor and a second weighed flap extended below a second grate within the raised floor, the first weighted flap opening upwards and the second weight flap opening downwards in response to respective ones of positive differential pressure between the cold aisle and the hot aisle.

2.	(Canceled)

3.	(Currently amended) The data center of claim 1, wherein the differential pressure relief mechanism comprises a spring biased actuator and a rack blank panel having the spring biased actuator attached thereto, the spring biased actuator at least partially opens to allow air from the cold aisle to pass around the spring-biased actuator to reach the hot aisle in response to differential pressure exceeding a threshold, the actuating pressure based on exposed frontal area of an actuator cone and a strength of a compression spring of the spring biased actuator.

4.	(Currently amended) The data center of claim 1, wherein the differential pressure relief mechanism further comprises:
a pressure sensor, which detects a differential pressure between the cold and the hot aisles, the pressure sensor being one of (i) a transducer that is polled to receive a 
[[the]]an electrically-actuated louver within the at least one air barrier; and 
a controller communicatively coupled to the pressure sensor and the electrically-actuated louver, the controller responsive to the pressure sensor detecting a differential pressure that exceeds a pressure threshold to electrically open the electrically-actuated louver to allow air to pass from the cold aisle to the hot aisle.

5.	(Currently amended) The data center of claim 1, wherein:
the volumetric container has a first longitudinal side providing the cold aisle, and the volumetric container has a second longitudinal side providing the hot aisle; and
the at least one heat generating information technology (IT) component in the vertically-aligned rack comprises a longitudinal row of two or more rack information handling systems (RIHSs) each comprising at least one heat generating IT component in a vertically aligned rack and positioned longitudinally within the volumetric container between the cold aisle and the hot aisle; and 
the volumetric container comprises a utility room that is separated from cold and hot aisles respectively by doors having respective differential pressure relief mechanisms installed therein to provide a pressure relief passage through the utility room.

6.	(Currently amended) The data center of claim [[5]]1, wherein the at least one air barrier comprises a rack blank panel that covers a rack space that does have a vertically-aligned rack extending vertically between the hot aisle and the cold aisle. 


9. 	(Currently amended) An air handling system comprising:
a volumetric container having one or more mounting locations for at least one heat generating information technology (IT) component in a vertically-aligned rack positionable 
at least one air barrier that isolates the supply air within the cold aisle from return air within the hot aisle, the at least one air barrier substantially blocking passage of cooling air between the cold and the hot aisle with the exception of the air passages of the rack that air cool the at least one IT component; 
a cooling unit that pressurizes the cold aisle with the supply air and draws return air from the hot aisle; 
a raised floor serving as an additional air barrier between the cold aisle and the hot aisle; and
a differential pressure relief mechanism attached to the air barrier and that at least partially opens an air passage within a portion of the air barrier to move a portion of the supply air from the cold aisle directly into the hot aisle in response to an air pressure differential between the cold and the hot aisle that exceeds a pressure threshold, where an air pressure of the cold aisle is higher than an air pressure of the hot aisle, the differential pressure relief mechanism comprising t least one weighted flap attached to the raised floor, comprising a first weighted flap extended atop a first grate within the raised floor and a second weighed flap extended below a second grate within the raised floor, the first weighted flap opening upwards and the second weight flap opening downwards in response to respective ones of positive differential pressure between the cold aisle and the hot aisle. 

10.	(Currently amended) The air handling system of claim 9, wherein the first weighted flap 

differential pressure relief mechanism comprises a spring biased actuator that at least partially opens to allow air from the cold aisle to pass around the spring-biased actuator to reach the hot aisle in response to differential pressure exceeding a threshold, the actuating pressure based on exposed frontal area of an actuator cone and a strength of a compression spring of the spring biased actuator.

12.	(Currently amended) The air handling system of claim 9, wherein the differential pressure relief mechanism comprises:
a pressure sensor, which detects a differential pressure between the cold and the hot aisles, the pressure sensor being one of (i) a transducer that is polled to receive a current air differential pressure value that is compared to a programmed pressure threshold and (ii) a pressure switch that provides a binary output depending on whether a mechanically moved sensing actuator responds to a pressure that exceeds a mechanically built-in threshold; 
[[the]]an electrically-actuated louver; and 
a controller communicatively coupled to the pressure sensor and the electrically-actuated louver, the controller responsive to the pressure sensor detecting a differential pressure that exceeds a pressure threshold to electrically open the electrically-actuated louver.

17.	(Currently amended) A method for installing equipment in a data center, the method comprising:
providing a volumetric container having one or more mounting locations for at least one heat generating information technology (IT) component positioned within the volumetric container, a cold aisle on one side of the at least one IT component and a hot aisle on another side of the at least one IT component, the at least one IT component having air passages for air cooling that communicate fluidly between the cold and the hot aisles; 
coupling a cooling unit to the volumetric container that is operable to pressurize the cold aisle with supply air and to draw return air from the hot aisle; 
providing a raised floor serving as an additional air barrier between the cold and the hot aisle;
attaching a plurality of differential pressure relief mechanisms to respective air barriers, each of the plurality of differential pressure relief mechanisms configured to open to allow movement of a portion of the supply air from the cold aisle directly into the hot aisle in response to an air pressure difference across the differential pressure relief mechanism exceeding a pressure threshold, where an air pressure of the cold aisle is higher than an air pressure of the hot aisle, the plurality of differential pressure relief mechanisms comprising: (i) a weighted flap that extends across an opening between the cold aisle and the hot aisle and opens into the hot aisle when a pressure of the cold aisle is greater than a hot aisle air pressure by at least the pressure threshold, the weighted flap comprising a first weighted flap extended atop a first grate within the raised floor and a second weighed flap extended below a second grate within the raised floor, the first weighted flap opening upwards and the second weight flap opening downwards in response to respective ones of positive differential pressure between the cold aisle and the hot aisle; 
attaching the air barriers across open air passages between the cold and the hot aisles.

18.	(Canceled) 

21. 	(New) The method of claim 17, the plurality of differential pressure relief mechanisms further comprising a spring biased actuator that at least partially opens to allow air from the cold aisle to pass around the spring-biased actuator to reach the hot aisle in response to differential pressure exceeding a threshold, the actuating pressure based on exposed frontal area of an actuator cone and a strength of a compression spring of the spring biased actuator

22. 	(New) The method of claim 17, the plurality of differential pressure relief mechanisms further comprising: (a) an electrically-actuated louver; and (b) a pressure sensor, which detects a differential pressure between the cold and the hot aisles, the pressure sensor being one of (i) a transducer that is polled to receive a current air differential pressure value that is compared to a programmed pressure threshold and (ii) a pressure switch that provides a binary output depending on whether a mechanically moved sensing actuator responds to a pressure that exceeds a mechanically built-in threshold, the method further comprising communicatively coupling a controller to the pressure sensor and to the electrically-actuated louver, the controller responsive to the pressure sensor detecting a differential pressure that exceeds a pressure threshold to electrically open the electrically-actuated louver.

Allowable Subject Matter
Claims 1, 3-17 and 19-22 are allowed, and claims 2 and 18 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for Data center cooling systems having differential pressure control, does not disclose, teach or suggest, following subject matter in claims:  
a differential pressure relief mechanism attached to an opening within the air barrier and that at least partially opens an air passage within a portion of the air barrier to move a portion of the supply air from the cold aisle directly into the hot aisle in response to an air pressure differential between the cold and the hot aisle that exceeds a pressure threshold, where an air pressure of the cold aisle is higher than an air pressure of the hot aisle, the differential pressure relief mechanism comprising [[(i)]] at least one weighted flap attached to the raised floor, comprising a first weighted flap extended atop a first grate within the raised floor and a second weighed flap extended below a second grate within the raised floor, the first weighted flap opening upwards and the second weight flap opening downwards in response to respective ones of positive differential pressure between the cold aisle and the hot aisle. 

Prior arts, Shah, KONDO, Check, Kutzner and Weng disclose related structural elements for Data center cooling systems having differential pressure control, and components but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835